Citation Nr: 0901921	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
for residuals of gastrointestinal surgeries with 
gastroesophageal reflux disease and constipation.

2.  Entitlement to an initial compensable rating for ventral 
hernia.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions, dated in October 2005 
and February 2007, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
April 1982 to June 1985, January1986 to January1989 and from 
March 2003 to March 2005, appealed the decisions to the BVA 
and the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that the record reflects 
a need for VA examination prior to further appellate review.  

In October 2008, the veteran presented testimony suggesting 
that residuals of gastrointestinal surgeries increased in 
severity as he currently experiences daily heartburn and 
problems with digestion.  As for the veteran's ventral 
hernia, it is unclear whether he requires a belt for support.  
On VA examination in May 2006, the examiner noted the 
veteran's intestine can easily protrude through his 
supraumbilical post-incisional hernia.  Under these 
circumstances the Board believes that the veteran should be 
afforded another VA examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


The veteran should be afforded an 
examination of his residuals of 
gastrointestinal surgeries with 
gastroesophageal reflux disease and 
constipation and ventral hernia to 
ascertain the severity and manifestations 
of his service-connected disabilities.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's residuals of gastrointestinal 
surgeries with gastroesophageal reflux 
disease and constipation and ventral 
hernia in detail.  The examiner is asked 
to specifically comment on whether the 
veteran has symptoms of pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia or other 
symptom combinations productive of severe 
impairment of health.  

As for the ventral hernia, the examiner 
is asked to note whether it is manifested 
by healed postoperative wounds with no 
disability and a belt not indicated, or 
it is small hernia, not well supported by 
belt under ordinary conditions, a healed 
ventral hernia, or postoperative wounds 
with weakening of abdominal wall and 
indication for a supporting belt.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinions cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


